 Case 17-60419        Doc 102     Filed 09/27/19 Entered 09/27/19 08:14:24         Desc Main
                                   Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION

In re:                                        *
                                              *
GREGORY MARCELLUS                             * BANRKUPTCY NO. 17-60419
KATHERINE MARCELLUS                           *
                                              *
         Debtors                              * CHAPTER 13

                                 RESPONSE IN OPPOSITION

         COME NOW, Gregory and Katherine Marcellus (the “Debtors”), by and through
undersigned counsel, and submits their response in opposition to First Guaranty Mortgage
Corporation’s (“Creditor”) Notice of Default. Debtors aver that they made several payments to
Creditor that were not properly applied and request an accounting from Creditor with a hearing
before this Court.
         WHEREFORE, the Debtors move the Court for relief as follows:
         A. An Order instructing Creditor provide an accounting and/or payment history for
Debtors’ account;
         B. A hearing date to be determined by this Court; and
         C. Such other and further relief as the Court may deem just and proper.

Respectfully submitted this 27th day of September 2019,

/s/ Jeremy C. Huang
Jeremy C. Huang, VSB 76861
3201 Jermantown Rd., Suite 600
Fairfax, VA 22030
(T) 703-755-0214
jhuang@lawfirmvirginia.com
 Case 17-60419       Doc 102     Filed 09/27/19 Entered 09/27/19 08:14:24          Desc Main
                                  Document     Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of September 2019, a copy of the foregoing
Response was served via first class mail, postage prepaid, and/or the Court’s Electronic Court
Filing system upon the Chapter 13 Trustee and the following parties:

Kevin Hildebeidel
Amy Czekala
Stern & Eisenberg
9920 Franklin Square Drive, Suite 100
Baltimore, MD 21236
Attorney(s) for the Creditor

/s/ Jeremy C. Huang
